Citation Nr: 0500914	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  00-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left 
knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above claim.

In December 2001, the veteran had a hearing at the New 
Orleans RO before Veterans Law Judge Richard Frank, who has 
since retired from the Board.  In October 2004, the veteran 
was notified of this fact and provided an opportunity to have 
another hearing.  He was told that if he did not respond, the 
Board would assume that he did not want another hearing.  He 
did not respond, so the Board can proceed to consider his 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

In February 2002 and January 2003, further development was 
ordered in this case through the Board's Evidence Development 
Unit.  Prior to May 1, 2003, the Board's regulations provided 
that if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  However, the United States Court 
of Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9(a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (hereinafter "DAV").  

The January 2003 development memorandum concerned a request 
for inpatient clinical records for treatment in 1971 that the 
veteran testified he had received.  The request for records 
was made in June 2003.  Then, pursuant to the DAV decision, 
the case was remanded to the RO in September 2003.  There is 
no indication that a response was ever received to the June 
2003 request for service medical records, yet the RO issued a 
supplemental statement of the case (SSOC) in January 2004 and 
returned the case to the Board.  The veteran is legally 
entitled, however, to compliance with the requested 
development, and the Board has no choice but to remand the 
case to the RO yet again to ensure such compliance.  If there 
are existing service records corroborating the alleged in-
service knee injury, it is important such records be 
associated with the claims file.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:

1.  The RO should advise the veteran that 
he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  If a response has been received to 
the June 2003 request to the National 
Personnel Records Center, associate it 
with the claims file.  

3.  If a response has not been received 
to the June 2003 request to the National 
Personnel Records Center, ask once again 
that a search be done for any inpatient 
clinical records concerning treatment for 
the left knee rendered at Irwin Army 
Hospital, Fort Riley, Kansas, during 1971 
and for any clinical records concerning 
treatment for the left knee rendered at 
Baynes-Jones Army Hospital, Fort Polk, 
Louisiana, between March and June 1971.  
All efforts to obtain the records should 
be fully documented, and a negative 
response must be provided if records are 
not available.

4.  Then, review the response and/or 
records received from NPRC and undertake 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  If, and only if, records 
are obtained actually showing treatment 
for left knee symptoms during service, 
then schedule the veteran for a VA 
examination to obtain an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the current left knee condition is 
related to disease or injury during the 
veteran's military service.

5.  Then, the RO should readjudicate the 
claim.  If such action does not resolve 
the claim, a supplemental statement of 
the case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




